Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 10/12/2020. Claims 1-20 were presented for examination, but based on the current election of species over the phone (see below), claims 5 and 15 (species 2) are withdrawn from consideration. Therefore, claims 1-4, 6-14 and 16-20 (species 1) are currently presented for examination and based on current examiner’s amendment claims 1-20 are cancelled and claims 21-30, renumbered as 1-10 are allowed for the reasons indicated herein below.  




Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 4-5 which includes claims 1-4, 6-14 and 16-20.
Species 2: Fig. 6-7 which includes claims 5 and 15.

 These two species are independent or distinct because each species claims a different embodiment/ different circuit configuration. Each of these embodiments would need to be searched separately/differently. In addition, these species are not obvious variants of each other based on the current record.

During a telephonic conversation with Attorney Heath Misley on 07/27/2021, Applicant’s representative agreed to elect, without traverse, species 1 which includes claims 1-4, 6-14 and 16-20 and to withdraw species 2 which includes claims 5 and 15. 

Therefore, claims 5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The election was made without traverse.
Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 04/23/2021, and on 06/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Examiner’s Amendment

5.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Heath Misley (Reg. No. 68,389).

The application has been amended as follows:

Title:
          The title has been amended as follows:

“MULTI-LEVEL INVERTER INCLUDING AT LEAST FOUR SWITCHES AND AT LEAST FOUR RESISTORS”	



Claims: 
1-20. (Canceled)

21. (New) A multi-level inverter comprising: 
a main topology comprising a power supply, a flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; 
four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; 
four single-pole single-throw relays including a first single-pole single-throw relay, a second single-pole single-throw relay, a third single-pole single-throw relay, and a fourth single-pole single-throw relay; and
a controller, wherein
a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply;
the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply;
the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; 
the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; 
the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply; 
the first single-pole single-throw relay is disposed on a connection line between the first resistor and the positive electrode of the power supply;
the second single-pole single-throw relay is disposed on a connection line between the second resistor and the positive electrode of the power supply;
the third single-pole single-throw relay is disposed on a connection line between the third resistor and the negative electrode of the power supply; 
the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the negative electrode of the power supply; and wherein
the controller is configured to: before the main topology works, control the first, second, third, and fourth single-pole single-throw relays to be closed, and when detecting that charging the flying capacitor is completed, control the first, second, third, and fourth single-pole single-throw relays to be open.

22. (New) The multi-level inverter according to claim 21, wherein the controller is electrically connected to the first end of the flying capacitor and the second end of the flying capacitor separately; and
the controller is configured to:
when detecting that a voltage of the flying capacitor is a preset value, control the first, second, third, and fourth single-pole single-throw relays to be open.

23. (New) The multi-level inverter according to claim 21, wherein after controlling the first, second, third, and fourth single-pole single-throw relays to be open, the controller is further configured to: 
control the main topology to output at least one level state.

24. (New) The multi-level inverter according to claim 21, wherein the first, second, third, and fourth single-pole single-throw relays are metal-oxide-semiconductor field-effect transistors (MOS transistors) or triodes. 

25. (New) A multi-level inverter comprising: 
a main topology comprising a power supply, a flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; 
four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; 
four single-pole single-throw relays including a first single-pole single-throw relay, a second single-pole single-throw relay, a third single-pole single-throw relay, and a fourth single-pole single-throw relay; and
a controller, wherein
a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply;
the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply;
the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; 
the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; 
the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply;
the first single-pole single-throw relay is disposed on a connection line between the first resistor and the first end of the flying capacitor;
the second single-pole single-throw relay is disposed on a connection line between the second resistor and the second end of the flying capacitor;
the third single-pole single-throw relay is disposed on a connection line between the third resistor and the second end of the flying capacitor; 
the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the first end of the flying capacitor; and wherein
the controller is configured to: before the main topology works, control the first, second, third, and fourth single-pole single-throw relays to be closed, and when detecting that charging the flying capacitor is completed, control the first, second, third, and fourth single-pole single-throw relays to be open.

26. (New) A method of operating a multi-level inverter comprising:
controlling a first, second, third, and fourth single-pole single-throw relays to be closed before a main topology works, using a controller; and 
controlling the first, second, third, and fourth single-pole single-throw relays to be open when detecting that charging a flying capacitor is completed; wherein the multi-level inverter includes: 
the main topology comprising a power supply, the flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; 
four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; 
the four single-pole single-throw relays including the first single-pole single-throw relay, the second single-pole single-throw relay, the third single-pole single-throw relay, and the fourth single-pole single-throw relay; and
the controller, wherein
a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply;
the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply;
the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; 
the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; 
the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply;
the first single-pole single-throw relay is disposed on a connection line between the first resistor and the positive electrode of the power supply;
the second single-pole single-throw relay is disposed on a connection line between the second resistor and the positive electrode of the power supply;
the third single-pole single-throw relay is disposed on a connection line between the third resistor and the negative electrode of the power supply; and wherein
the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the negative electrode of the power supply.

27. (New) The method according to claim 26, wherein the controller is electrically connected to the first end of the flying capacitor and the second end of the flying capacitor separately; and
the controller is further configured to:
when detecting that a voltage of the flying capacitor is a preset value, control the first, second, third, and fourth single-pole single-throw relays to be open.

28. (New) The method according to claim 26, wherein after controlling the first, second, third, and fourth single-pole single-throw relays to be open, the controller is further configured to:
control the main topology to output at least one level state.

29. (New) The method according to claim 26, wherein the first, second, third, and fourth single-pole single-throw relays are metal-oxide-semiconductor field-effect transistors (MOS transistors) or triodes.

30. (New) A method of operating a multi-level inverter comprising:
controlling a first, second, third, and fourth single-pole single-throw relays to be closed before a main topology works, using a controller; and 
controlling the first, second, third, and fourth single-pole single-throw relays to be open when detecting that charging a flying capacitor is completed; wherein the multi-level inverter includes: 
the main topology comprising a power supply, the flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; 
four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; 
the four single-pole single-throw relays including the first single-pole single-throw relay, the second single-pole single-throw relay, the third single-pole single-throw relay, and the fourth single-pole single-throw relay; and
the controller, wherein
a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply;
the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply;
the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; 
the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply;
the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; 
the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; 
the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply;
the first single-pole single-throw relay is disposed on a connection line between the first resistor and the first end of the flying capacitor;
the second single-pole single-throw relay is disposed on a connection line between the second resistor and the second end of the flying capacitor;
the third single-pole single-throw relay is disposed on a connection line between the third resistor and the second end of the flying capacitor; and wherein
the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the first end of the flying capacitor.



Reasons for allowance
6.	Claims 21-30, renumbered as 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 21-24, renumbered as 1-4; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A multi-level inverter comprising: a main topology comprising a power supply, a flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; four single-pole single-throw relays including a first single-pole single-throw relay, a second single-pole single-throw relay, a third single-pole single-throw relay, and a fourth single-pole single-throw relay; and a controller, wherein a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay is disposed on a connection line between the first resistor and the positive electrode of the power supply; the second single-pole single-throw relay is disposed on a connection line between the second resistor and the positive electrode of the power supply; the third single-pole single-throw relay is disposed on a connection line between the third resistor and the negative electrode of the power supply; the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the negative electrode of the power supply; and wherein the controller is configured to: before the main topology works, control the first, second, third, and fourth single-pole single-throw relays to be closed, and when detecting that charging the flying capacitor is completed, control the first, second, third, and fourth single-pole single-throw relays to be open”. As recited in claims 21-24, renumbered as 1-4.

Claim 25, renumbered as 5; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A multi-level inverter comprising: a main topology comprising a power supply, a flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; four single-pole single-throw relays including a first single-pole single-throw relay, a second single-pole single-throw relay, a third single-pole single-throw relay, and a fourth single-pole single-throw relay; and a controller, wherein a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay is disposed on a connection line between the first resistor and the first end of the flying capacitor; the second single-pole single-throw relay is disposed on a connection line between the second resistor and the second end of the flying capacitor; the third single-pole single-throw relay is disposed on a connection line between the third resistor and the second end of the flying capacitor; the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the first end of the flying capacitor; and wherein the controller is configured to: before the main topology works, control the first, second, third, and fourth single-pole single-throw relays to be closed, and when detecting that charging the flying capacitor is completed, control the first, second, third, and fourth single-pole single-throw relays to be open”. As recited in claim 25, renumbered as 5.

Claims 26-29, renumbered as 6-9; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method of operating a multi-level inverter comprising: controlling a first, second, third, and fourth single-pole single-throw relays to be closed before a main topology works, using a controller; and controlling the first, second, third, and fourth single-pole single-throw relays to be open when detecting that charging a flying capacitor is completed; wherein the multi-level inverter includes: the main topology comprising a power supply, the flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; the four single-pole single-throw relays including the first single-pole single-throw relay, the second single-pole single-throw relay, the third single-pole single-throw relay, and the fourth single-pole single-throw relay; and the controller, wherein a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay is disposed on a connection line between the first resistor and the positive electrode of the power supply; the second single-pole single-throw relay is disposed on a connection line between the second resistor and the positive electrode of the power supply; the third single-pole single-throw relay is disposed on a connection line between the third resistor and the negative electrode of the power supply; and wherein the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the negative electrode of the power supply”. As recited in claims 26-29, renumbered as 6-9.

Claim 30, renumbered as 10; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method of operating a multi-level inverter comprising: controlling a first, second, third, and fourth single-pole single-throw relays to be closed before a main topology works, using a controller; and controlling the first, second, third, and fourth single-pole single-throw relays to be open when detecting that charging a flying capacitor is completed; wherein the multi-level inverter includes: the main topology comprising a power supply, the flying capacitor, and at least four semiconductor switches including a first semiconductor switch, a second semiconductor switch, a third semiconductor switch, and a fourth semiconductor switch; four resistors including a first resistor, a second resistor, a third resistor, and a fourth resistor; the four single-pole single-throw relays including the first single-pole single-throw relay, the second single-pole single-throw relay, the third single-pole single-throw relay, and the fourth single-pole single-throw relay; and the controller, wherein a first end of the flying capacitor is electrically connected to a positive electrode of the power supply, a second end of the flying capacitor is electrically connected to a negative electrode of the power supply, the controller is electrically connected to the first, second, third and fourth single-pole single-throw relays and the main topology, the flying capacitor is connected to the second and third semiconductor switches in parallel, the first semiconductor switch is disposed on a first connection line between the first end of the flying capacitor and the positive electrode of the power supply, and the fourth semiconductor switch is disposed on a first connection line between the second end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay and the first resistor are disposed on a connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second single-pole single-throw relay and the second resistor are disposed on a connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third single-pole single-throw relay and the third resistor are disposed on a connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth single-pole single-throw relay and the fourth resistor are disposed on a connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first resistor is disposed on the connection line between the first end of the flying capacitor and the positive electrode of the power supply; the second resistor is disposed on the connection line between the second end of the flying capacitor and the positive electrode of the power supply; the third resistor is disposed on the connection line between the second end of the flying capacitor and the negative electrode of the power supply; the fourth resistor is disposed on the connection line between the first end of the flying capacitor and the negative electrode of the power supply; the first single-pole single-throw relay is disposed on a connection line between the first resistor and the first end of the flying capacitor; the second single-pole single-throw relay is disposed on a connection line between the second resistor and the second end of the flying capacitor; the third single-pole single-throw relay is disposed on a connection line between the third resistor and the second end of the flying capacitor; and wherein the fourth single-pole single-throw relay is disposed on a connection line between the fourth resistor and the first end of the flying capacitor”. As recited in claim 30, renumbered as 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839